



COURT OF APPEAL FOR ONTARIO

CITATION:  Sickinger v. Krek, 2016 ONCA 459

DATE: 20160613

DOCKET: C60786

Hoy A.C.J.O., Blair and Roberts JJ.A.

BETWEEN

Thomas Sickinger and Ingeborg Sickinger

Plaintiffs

and

Alex G. Krek
and Dieter
    Hubert Knoppke

Defendants (
Appellant
)

and

585043 Ontario Limited carrying on business as
    B.T. Petroleums

Third Party (Respondent)

Darrell March, for the appellant

Donald J. Dacquisto and James B. Tausendfreund, for the
    respondent

Heard: April 22, 2016

On appeal from the order of Justice Thomas W. Wood of the
    Superior Court of Justice, dated July 9, 2015, with reasons reported at [2015]
    O.J. No. 4021 and at [2015] O.J. No. 4022.

By the Court:

[1]

The appellant appeals from the dismissal for delay of his third party
    claim under rule 24.01 of the
Rules of Civil Procedure
, R.R.O. 1990,
    Reg. 194.

[2]

This matter arises out of an oil spill that occurred in Muskoka,
    Ontario, in May 1990. The appellant, a defendant in the main action, commenced
    the third party claim for contribution and indemnity from the respondent for
    damages claimed against him by the plaintiffs in the main action. The third
    party claim was commenced on January 31, 2001, and pleadings closed in June
    2004.

[3]

Both the main action and the third party claim remain unresolved. The
    respondent moved to dismiss the third party claim for delay. The motion judge
    granted the motion and dismissed the third party claim.

[4]

The appellant submits that the motion judge erred in concluding that (1)
    the respondent, a dissolved corporation, had the capacity to bring its motion
    to dismiss; and (2) the third party claim should be dismissed for delay.

[5]

For the reasons that follow, we would dismiss the appeal. We address the
    errors alleged by the appellant in turn.

1.

The capacity of the respondent to bring THE motion

1.1.

Background

[6]

In August 2013, counsel for the respondent obtained a Corporation
    Profile Report, which indicated that Articles of Dissolution for the respondent
    had been filed on December 27, 2006. There is no evidence of the circumstances
    of the dissolution. However, the Corporation Profile Report stated that the
    respondent had been voluntarily dissolved, which the appellant does not dispute.

[7]

The respondent was incorporated under the
Business Corporations Act
,
R.S.O. 1990, c. B-16 (
OBCA
).
    Therefore, the issue of the respondents standing turns on the meaning of s.
    242(1) of the
OBCA
, which provides as follows:

Despite the dissolution of a corporation
    under this Act,

(a)

a civil
, criminal or
    administrative
action
or proceeding
commenced
by or
against the
    corporation before its dissolution may be continued as if the corporation had
    not been dissolved
;

(b)
a
    civil, criminal or administrative action or proceeding may be brought against
    the corporation as if the corporation had not been dissolved;

(c)
any
    property that would have been available to satisfy any judgment or order if the
    corporation had not been dissolved remains available for such purpose; and

(d)
title
    to land belonging to the corporation immediately before the dissolution remains
    available to be sold in power of sale proceedings. [Emphasis added.]

[8]

There is only one provision in the
OBCA
that provides for the
    revival of a dissolved corporation, namely s. 241(5). That provision applies in
    a narrow set of circumstances, essentially only in cases where a corporation
    was dissolved for a failure to comply with enumerated statutory obligations.
    There is no other provision providing for the revival of a dissolved
    corporation in the
OBCA
: Paul Matel,
Business Corporations in
    Canada: Legal and Practical Aspects
, loose-leaf (2016-Rel. 3) (Toronto:
    Thomson Carswell, 2004), at p. 34-81. Where, as here, a corporation is
    dissolved voluntarily, a private act of the legislature is necessary to revive
    it.

[9]

The appellant acknowledges that he did not challenge the respondents
    ability to defend the third party claim until the respondent brought its motion
    to dismiss. However, he raised the issue in response to the motion.

[10]

The motion judge addressed the preliminary issue of the respondents
    standing in reasons released on February 26, 2015. He concluded that the
    respondent had standing to bring the motion:
Sickinger v. Kre
k
,
    [2015] O.J. No. 4021 (S.C.).

[11]

The motion judge highlighted what he characterized as conflicting
    jurisprudence on this issue at the trial level. On the one hand, certain decisions
    held that a corporation that is dissolved ceases to exist and is therefore
    incapable of defending or prosecuting a case or even appointing counsel
: Reliable
    Life Insurance v. Ingle,

2009 CanLII 28225 (Ont. Master)
,
    affd (2009), 83 C.C.L.I. (4th) 290 (Ont. S.C.); and
GMC Distribution Ltd.
    v. Canada,
2012 TCC 262, 4 B.L.R. (5th) 95.

[12]

On the other hand, the motion judge noted that Superior Court decisions
    after 2009 had adopted a different view. In particular, he referred to the
    decisions in
Malamas v. Crerar Properties Corp.
(2009)
,
65 B.L.R. (4th) 277
    (Ont. S.C.), and
Tomken Kamato (V) Ltd. v. 752458 Ontario Ltd.,
2014
    ONSC 4484, 121 O.R. (3d) 378, which held that a dissolved corporation can
    defend an action brought against it.

[13]

The motion judge agreed with
Malamas
and
Tomken
. He adopted
    the conclusion of Chapnik J. in
Tomken
, at para. 23, that a dissolved
    corporation has the capacity to defend a motion, bring its own motion, and proceed
    with a counterclaim. The motion judge, at para. 9 of his reasons, added that [t]he
    right to defend must include the right to take whatever reasonable action
    counsel for a dissolved corporation deems advisable to further his or her
    clients interest.

1.2.

Alleged Errors and Analysis

[14]

The appellant argues that the motion judge erred in concluding that the
    respondent, a dissolved corporation, could defend against the appellants third
    party claim and bring a motion seeking a dismissal of its claim on the ground
    of delay. He also relies on the decision in
1455257 Ontario Inc. v. Her
    Majesty the Queen
, 2016 FCA 100 (
145 Ontario
), a decision
    released after the motion judges decision.

[15]

We agree with the motion judges decision. In our view, his conclusion
    is supported by s. 242 of the
OBCA
, properly construed.

[16]

It is clear from s. 242 that a dissolved corporation remains capable of
    taking certain actions after it is dissolved, without first being revived, and
    does not cease to exist for all purposes upon dissolution. Section 242(1)(a)
    permits a dissolved corporation to continue an action or proceeding commenced
    by it as if the corporation had not been dissolved. Continuing an action or
    proceeding clearly contemplates that the dissolved corporation can take steps. Moreover,
    the natural construction of the words as if the corporation had not been
    dissolved permits a dissolved corporation to take steps in order to defend an
    action or proceeding against it. Simply put, the motion to dismiss is a step
    taken by the respondent in defending the third party claim and if the
    respondent had not been dissolved, it could have brought the motion to dismiss
    the third party claim.

[17]

The Court of Appeal of New Brunswick adopted a similar interpretation in
052987 N.B. Inc. v. ADI Ltd.
, 2000 NBCA 55, 232 N.B.R. (2d) 47.
    Robertson J.A., for the court on this issue, at para. 81, concluded that a
    dissolved corporation had a right to take steps like initiating an appeal in a
    civil proceeding commenced before its dissolution.
[1]
He relied on both the broad language employed by the statute and basic
    principles of fairness, noting that [i]f a plaintiff is entitled to continue
    with an action initiated prior to the defendants dissolution, surely that
    defendant must be entitled to defend the action.

[18]

We also note that nothing in s. 242 requires that a corporation be
    revived before an action can be continued. Presumably, if the legislation had
    intended such a requirement, it would have provided for it:
International
    Display & Lighting Group Ltd. v. R.A.E. Industrial Electronics Ltd.

(1993), 15 C.P.C. (3d) 165 (Ont. S.C.).

[19]

As indicated above, the appellant
    relies on
145 Ontario
for the proposition that the respondent cannot take any steps in this
    litigation unless it is first revived. In our view,
145 Ontario
does not stand for such a broad proposition.

[20]

In
145 Ontario
, the Federal Court of Appeal held that the
    filing of a notice of appeal in the Tax Court constitutes the initiation of a
    legal proceeding under the
Tax Court of Canada Rules (General Procedure)
,
    SOR/90-688a. Because s. 242(1) does not permit a dissolved corporation to
    initiate a legal proceeding, the taxpayer could not file a notice of appeal until
    it had revived its corporate status.

[21]

Unlike the taxpayer in
145 Ontario
, the respondent was not trying
    to commence a legal proceeding after its dissolution. In this case, the
Rules
    of Civil Procedure
apply. Rule 1.03(1) defines both action and
    proceeding as follows:

action means a proceeding that is not an application and
    includes a proceeding commenced by,

(a) statement of claim,

(b) notice of action,

(c) counterclaim,

(d) crossclaim, or

(e) third or subsequent party claim;



proceeding means an action or application

[22]

From these definitions, it is clear that a motion brought by a
    defendant in a third party claim is not an action or a proceeding.

[23]

The respondent did not seek to commence a legal action or a proceeding,
    something s. 242(1) does not provide for. Rather, in its defence of an action
    brought against it by the appellant, the respondent brought a motion to dismiss
    that action for delay. As noted, in our view, the respondent had the standing
    necessary to take this step in an ongoing proceeding.

[24]

In support of his position, the appellant argues that it is unclear who
    would instruct counsel representing a dissolved corporation and who would pay a
    judgment or costs order against such a corporation. He submits that these
    concerns justify reading s. 242 narrowly as not conferring the ability to
    defend an action on a dissolved corporation.

[25]

This case illustrates that it will not always be necessary to revive a
    dissolved corporation in order to effectively continue a claim brought by it
    before dissolution or defend a claim made against it. As we have noted, the
    appellant did not challenge the respondents ability to defend before the
    respondent brought its motion to dismiss. The record does not indicate who
    instructed defending counsel on behalf of the respondent or who funded the
    defence. It may well be that the respondents insurers assumed the defence of
    the appellants third party claim.

[26]

But even if that were not the case, where, as here, s. 241(5) of the
OBCA

does not apply, there may well be effective ways of advancing the dissolved
    corporations interests without first reviving it through a private act of the
    legislature. For instance, in
Malamas
, Matlow J. commented that s.
    242(1)(a) might empower the board of directors in place before dissolution to
    instruct counsel: see also
Meta Energy Inc. v. Algatec Solarwerke
    Brandenberg GmbH
, 2012 ONSC 175. And in
Tomken
, Chapnik J. gave
    leave to a former director of the dissolved corporation to provide
    instructions.

[27]

Furthermore, the
OBCA
provides an avenue for satisfying a judgment
    or costs order made against a dissolved corporation. Under s. 242(1)(c), any
    property that would have been available to satisfy any judgment or order if the
    corporation had not been dissolved remains available to satisfy the judgment or
    order. Under s. 243, each shareholder to whom any property of the dissolved corporation
    has been distributed remains liable to any person claiming under section 242
    to the extent of the amount received by that shareholder upon the distribution,
    and an action to enforce such liability may be brought.

[28]

Accordingly, in our view, s. 242 should not be narrowly construed in the
    manner suggested by the appellant and the motion judge did not err by
    concluding that the respondent could bring the motion to dismiss the third
    party claim for delay.

2.

Dismissal for delay

2.1.

Legal Principles

[29]

The principles that apply on a motion to dismiss an action for delay were
    set out by this court in
Langenecker v. Sauvé
, 2011 ONCA 803, 286
    O.A.C. 268.  As noted in paras. 6-7 of that decision, an action may be
    dismissed for delay where the delay is (1) inordinate; (2) inexcusable; and (3)
    such that it gives rise to a substantial risk that a fair trial of the issues
    in the litigation will not be possible because of the delay.

[30]

The jurisprudence provides guidelines for evaluating the three
    requirements:

·

Inordinate:
A court will measure the length of time from
    the commencement of the proceeding to the motion to dismiss to determine if the
    delay is inordinate:
Langenecker
, at para. 8;
Ali v. Fruci
,
    2014 ONCA 596, 122 O.R. (3d) 517, at para. 11. When considering the delay, the
    court should remember that some cases will move slower than others because of
    the issues raised, the parties involved, and/or the nature of the action:
Langenecker
,
    at para. 8.

·

Inexcusable:
A court should consider the reasons offered
    for the delay and whether those reasons provide an adequate explanation, with
    regard to the credibility of the explanations, the explanations for individual
    parts of the delay, the overall delay, and the effect of the explanations
    considered as a whole:
Langenecker
, at paras. 9-10.

·

Prejudice:
The third factor considers the prejudice caused
    by the delay to a defendants ability to put forward its case for adjudication
    on the merits:
Langenecker
, at para. 11. An inordinate delay will give
    rise to a presumption of prejudice and, unless rebutted, that presumption may
    result in the action being dismissed:
Armstrong v. McCall
(2006), 213
    O.A.C. 229 (C.A.), at para. 11. A defendant may also suffer, and demonstrate,
    case-specific prejudice:
Langenecker
, at para. 12.

[31]

An order dismissing an action for delay is discretionary and entitled to
    deference from an appellate court:
Ali
, at para. 10. It should not be
    overturned unless the motion judge exercised his discretion unreasonably, acted
    on an incorrect principle, or made a palpable and overriding error on a factual
    matter:
Ali
, at para. 10;
Canadian National Railway Company v.
    Kitchener (City)
, 2015 ONCA 131, 33 M.P.L.R. (5th) 173, at para. 14.

2.2.

History of the Proceedings and Motion Judges Reasons

[32]

As noted, both the main action and the third party claim arise from an
    oil spill that occurred in May 1990. The main action was commenced on August
    14, 2000. The appellant delivered a statement of defence on January 19, 2001. A
    trial was scheduled to begin in April 2004 but, on the eve of trial, the main
    action was struck from the trial list with an order stating that it would not
    be restored until all parties had indicated that they were ready to proceed.
    There is no evidence that any of the parties to the main action have indicated readiness
    to proceed with the trial at anytime since.

[33]

The appellant brought a motion to dismiss the main action for delay but
    that motion was dismissed by Mulligan J., with reasons released on January 28,
    2015:
Sickinger v. Krek
, 2015 ONSC 637. In coming to his decision,
    Mulligan J. noted that (i) the delay in the main action was not inexcusable
    because of parallel proceedings involving the Ministry of the Environment and
    because the plaintiffs were diligently proceeding with the action; (ii) there
    was no presumption of prejudice given the steps taken by the plaintiffs in the
    main action; and (iii) the appellant had not discharged his onus to establish
    real prejudice and, in any event, there was no real prejudice because the
    witnesses remained available.

[34]

The appellant issued his third party claim on January 31, 2001. The
    respondent delivered a statement of defence on April 29, 2004. The appellant
    has never conducted an examination for discovery, has not served an affidavit
    of documents, has never requested an affidavit of documents from the
    respondent, and has never tried or indicated a desire to list the third party
    claim for trial. Furthermore, the respondent tendered unchallenged evidence
    that the appellant has repeatedly ignored messages and correspondence from counsel
    representing the respondent.

[35]

Significantly, the respondents principals at the time of the oil spill,
    Gary Beatty and Barry Brown, sold their interest in the respondent in 1996. All
    of the respondents documents were transferred to the purchaser at that time.
    Mr. Beatty passed away in 2005. Mr. Brown retired after the sale of the
    respondent. In his affidavit, Mr. Brown stated that he had no knowledge or
    recollection of the events at issue, nor was he aware of anyone else with such
    knowledge.

[36]

As noted, the motion judge granted the respondents motion to dismiss
    the third party claim for delay, with reasons released on July 9, 2015:
Sickinger
    v. Krek
, [2015] O.J. No. 4022 (S.C.).

[37]

He concluded that (i) the delay was inordinate given that ten years had
    passed, with little communication between counsel, since the close of
    pleadings; (ii) the explanation for the delay, i.e. that the appellants
    energies were absorbed by the main action and related proceedings, was not a
    sufficient justification as the appellant failed to even keep the third party
    claim in a state of readiness for trial; and (iii) there was both presumed
    prejudice and actual prejudice as the respondents ability to defend itself had
    been compromised.

[38]

On the issue of prejudice, the motion judge focused on Mr. Beattys
    death and how it compromised the respondents ability to defend itself because he
    was the principal of the company who seemed to have the best knowledge of the
    events in question. Mr. Brown, the other principal, was of an advanced age and
    had no recollection of the events in question. Furthermore, the respondent no
    longer had access to relevant documents and the chance of finding a former
    employee with relevant knowledge had faded almost to nothing.

2.3.

Alleged Errors and Analysis

[39]

The appellant alleges a number of errors on the part of the motion
    judge. In our view, only two lines of argument advanced by the appellant
    warrant review.

2.3.1.

Derivative
    Nature of the Third party Claim

[40]

The appellant raises a number of arguments based on the derivative
    nature of a third party claim: the motion judge was bound by the findings of
    Mulligan J.; a third party claim cannot be dismissed for delay when the main
    action has not been dismissed for delay; the reason the appellant failed to
    proceed with the third party claim is because it is not possible to list a third
    party claim unless the main action has been listed; and, in any event, the
    appellants focus on the main action and related proceedings justified his
    inaction in respect of the third party claim.

[41]

We would not give effect to these submissions.

[42]

The motion judge was not bound by the conclusions reached by Mulligan J.
    in excusing the delay in the main action. The motion judge and Mulligan J. had
    to evaluate the delay in the particular and different circumstances of the
    proceeding before them. As a result, the fact that Mulligan J. concluded that
    the plaintiffs had a reasonable explanation for the delay in the main action
    did not preclude the motion judge from concluding that the delay in the third
    party claim was inexcusable.

[43]

We would also reject the appellants categorical assertion that a third
    party claim must always take a back seat to the main action. We agree with the
    respondents submission that the third party claim could have been set down for
    trial before the main action. Rule 29.08(1) provides that after the close of
    pleadings, a third party claim shall be listed for trial as an action as
    required in Rule 48
without undue delay
and placed
    on the trial list immediately after the main action (emphasis added). 
    However, r. 29.08(2) allows the court to order otherwise, that is, to order
    that the trial of the third party claim take place before, rather than at or
    immediately after, the trial of the main action.

[44]

The third party claim in the present case involved discrete issues
    unrelated to the main action, in particular, whether the appellant ordered
    heating oil from the respondent and whether the respondent installed a locked
    cap on the tank as requested by the appellant. The determination of those
    issues did not depend on the outcome of the main action.

[45]

Moreover, the March 2004 order adjourning the trial of the main action did
    not prevent the third party claim from proceeding or being set down for trial.
    Rather, the order simply required that the parties indicate their readiness for
    trial. The appellant did not do so and, as the motion judge also correctly
    found, did nothing to ready the third party claim for trial. While we agree
    that the appellant was not required to conduct an examination for discovery, he
    was obliged to serve an affidavit of documents, respond to inquiries from the
    respondents counsel, and to set the third party claim down for trial without
    undue delay. The appellant did not do any of those things.

[46]

We agree with the appellant that, practically speaking, a main action
    and a related third party proceeding are intertwined and that delay in the main
    action may justify delay in a third party claim. However, we do not agree that
    this result must necessarily follow.

[47]

As the motion judge correctly observed, in this case, the conduct of the
    main action was different from that of the third party claim. In particular, we
    note that Mulligan J. found that the plaintiffs in the main action had
    diligently pursued their claims and that there was no presumed or actual
    prejudice, in large part because of the plaintiffs actions. In sharp contrast,
    the appellant has not demonstrated comparable diligence in prosecuting the third
    party claim. The unchallenged evidence is that the appellant has not advanced
    the third party claim and, in fact, has often failed to respond to communications
    from the respondents counsel. That inaction cannot be excused because of the
    appellants purported focus on the main action.

2.3.2.

Prejudice
    Attributable to Appellant

[48]

The appellant takes issue with the motion judges conclusion that the
    delay in question resulted in prejudice to the respondent, and argues that the
    motion judge committed the following errors: holding the appellant responsible
    for delay not attributable to him; considering prejudice caused by
    pre-litigation delay; and failing to take into account the fact that some of
    the prejudice was created by the respondent.

[49]

We would not give effect to these submissions.

[50]

First, the motion judges conclusion is supported by the appellants
    failure to rebut the presumption of prejudice. As noted, the motion judge
    concluded that the inordinate delay in this case gave rise to a presumption of
    prejudice. The appellant was required to lead evidence to rebut that
    presumption. He did not do that.

[51]

The only evidence provided by the appellant was an affidavit of a law
    clerk at his counsels office. That affidavit largely recites the history of
    proceedings in the main action and asserts that the delay in the third party
    claim was attributable to delay in the main action. It does not address any
    potential prejudice suffered by the respondent, nor does it provide any basis
    for rejecting the presumption of prejudice resulting from the delay.

[52]

Moreover, the motion judges conclusions were justified on the record
    before him. In particular, the motion judge did not err in attributing to the
    appellant responsibility for the prejudice resulting from Mr. Beattys death.

[53]

The appellant argues that the motion judge erred in taking the prejudice
    resulting from Mr. Beattys death into account. He emphasizes that, as noted by
    the motion judge at para. 18 of his reasons, the respondent did not deliver a
    statement of defence until 2004. So any delay from 2001 to 2004 must be laid as
    much at its door as that of [the appellant]. Mr. Beatty died in 2005 and the
    delay until that time was not unreasonable. Therefore, the appellant argues,
    the motion judge erred in attributing responsibility for the prejudice caused
    by Mr. Beattys death to the appellant.

[54]

The motion judge held that the parties shared responsibility for the
    first three years of delay. However, that does not mean that the appellant does
    not bear any responsibility for that portion of the delay. As noted by this
    court in
Wallace v. Crate's Marine Sales Ltd.
, 2014 ONCA 671, at para.
    18, a plaintiff bears the responsibility for moving an action along. And, in
    this case, the appellant had been put on notice, by the pleading of
laches
in the defence to the third party claim, that the respondent was alleging
    prejudice because of the delay up to that point. As a result, it was incumbent
    on the appellant to ready the third party claim for trial with reasonable
    dispatch in order not to exacerbate the existing delay. As noted, the appellant
    did not do so.

[55]

In any event, the motion judge concluded that the responsibility for the
    delay after June 2004, when the respondent filed its statement of defence and
    pleadings had closed, lay with the appellant. Mr. Beatty died in 2005. At the
    time of Mr. Beattys death in 2005, the appellant had not delivered an
    affidavit of documents, as required under the
Rules of Civil Procedure
,
    nor had he attempted to take other steps to ready the third party claim for
    trial, other than participating in an unsuccessful mediation. As such, the
    motion judge was entitled to take any prejudice caused by Mr. Beattys death
    into account.

[56]

The motion judges references to the delay since the oil spill in 1990
    and the transfer of the respondents documents serve as context relevant to understanding
    the impact of Mr. Beattys death on the respondents ability to defend itself.
    The motion judge was entitled to take this context into account when
    determining the extent of the prejudice resulting from Mr. Beattys death. By
    taking this context into account, the motion judge did not improperly hold the
    appellant responsible for prejudice not caused by his delay.

3.

Disposition

[57]

Accordingly, the appeal is dismissed. The respondent is entitled to its
    partial indemnity costs in the amount of $8,500.00.

Released: AH  JUN 13 2016

Alexandra Hoy A.C.J.O.

R.A. Blair J.A.

L.B. Roberts J.A.





[1]
The court was considering s. 152(2)(a) of the
Business Corporations Act
,
    R.S.N.B. 1973, c. B-9.1, which provides that [n]otwithstanding the dissolution
    of a corporation under this Acta civil, criminal or administrative action or
    proceeding commenced by or against the corporation before its dissolution may
    be continued as if the corporation had not been dissolved.


